     Case 4:19-cv-00226 Document 255 Filed on 08/25/20 in TXSD Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

DWIGHT RUSSELL, et al.,

                        Plaintiffs,
                                                             Civil Action No. 4:19-cv-226
v.                                                           The Honorable Lee H. Rosenthal
                                                             U.S. District Judge
HARRIS COUNTY, TEXAS, et al.,

                        Defendants.




ANSWER OF HONORABLE BRIAN E. WARREN, CHUCK SILVERMAN, AND LORI
C. GRAY IN THEIR OFFICIAL CAPACITY AS JUDGES OF THE 209TH, 183RD, AND
            262ND DISTRICT COURTS, HARRIS COUNTY, TEXAS



                                          INTRODUCTION

        Judges Brian E. Warren (“Judge Warren”), Chuck Silverman (“Judge Silverman”), and

Lori C. Gray (“Judge Gray”) believe in felony bond reform that serves the interests of justice for

all parties. They recognize that too often the distinguishing factor between those who face

devastating hardships and those who do not is as simple as whether the arrestee has the means to

pay the secured money bail amount. The devastating effects for pretrial detainees can include job

loss, lost access to housing, separation from friends and family, and exposure to crowded

conditions, which is especially dangerous given the ongoing COVID-19 public health crisis. In

their official capacities, Judges Warren, Silverman, and Gray are dedicated to promoting and

shaping bond reform in favor of a more just system and reducing the number of pre-trial

detainees. Unfortunately, inequalities in the justice system are being perpetuated that are often

disproportionately felt by minorities and those experiencing poverty.



Judges Brian E Warren, Chuck Silverman, and Lori C. Gray Answer                               Page 1
     Case 4:19-cv-00226 Document 255 Filed on 08/25/20 in TXSD Page 2 of 4




        Judges Warren, Silverman, and Gray offer the following responses to the Plaintiff’s

Second Amended Class Action Complaint.

                                               ANSWER

         1.       Judges Warren, Silverman, and Gray admit the following paragraphs of

the Second Amended Class Action Complaint: 1-4; 7; 9-10; 14; 24; 30-32; 35-36; 99-

101; 104; 110-111; 114; 123; 132; 155; 168-175.

         2.       Judges Warren, Silverman, and Gray are without sufficient knowledge at this

 time to admit or deny all or a portion of the following paragraphs of the Second Amended

 Class Action Complaint: 8; 11; 18-22; 26-27; 37; 44-79; 81-98; 103; 115; 117-122; 133-154;

 157; 159-167.

         3.       Judges Warren, Silverman, and Gray deny a portion or all of the following

paragraphs of the Second Amended Class Action Complaint: 5-6; 15; 25; 34; 38-43; 80; 102; 105-

109; 112-113; 116; 124-131; 156; 158; 176-204.

         4.       The following paragraphs of the Second Amended Class Action Complaint

require no response: 12-13; 16-17; 23; 28-29; 33.




Judges Brian E Warren, Chuck Silverman, and Lori C. Gray Answer                               Page 2
     Case 4:19-cv-00226 Document 255 Filed on 08/25/20 in TXSD Page 3 of 4




        Defendants Judges Warren, Silverman, and Gray request relief to which they shall show

themselves entitled.



                                                 Respectfully submitted.

                                                 /s/ G. Allan Van Fleet
                                                 G. Allan Van Fleet, P.C.
                                                 Attorney-in-Charge
                                                 Texas Bar No. 20494700
                                                 Southern District No. 527
                                                 6218 Elm Heights Lane, Suite 201
                                                 Houston, Texas 77081
                                                 (713) 826-1954 | FAX: None
                                                 allanvanfleet@gmail.com


OF COUNSEL:
Don Bradford Hardin Jr. (Admitted Pro Hac Vice)
Virginia State Bar No. 76812
Anastasia Liounakos (Admitted Pro Hac Vice)
DC Bar no. 1035450
Matthew Diggs (Admitted Pro Hac Vice)
Washington State Bar No. 36331
Davis Wright Tremaine LLP
1919 Pennsylvania Avenue, NW, Suite 800,
Washington, DC 20006-3401
(202) 973-4238
BradfordHardin@dwt.com
AnastasiaLiounakos@dwt.com
MatthewDiggs@dwt.com




Judges Brian E Warren, Chuck Silverman, and Lori C. Gray Answer                        Page 3
     Case 4:19-cv-00226 Document 255 Filed on 08/25/20 in TXSD Page 4 of 4



                                   CERTIFICATE OF SERVICE

        I, G. Allan Van Fleet, hereby certify that on this the 24th day of August, 2020, a true and

correct copy of the foregoing document was transmitted using the CM/ECF system, which

automatically sends notice and a copy of the filing to all counsel of record.




                                                 /s/ G. Allan Van Fleet
                                                 G. Allan Van Fleet




Judges Brian E Warren, Chuck Silverman, and Lori C. Gray Answer                               Page 4
